         Case 1:17-cv-04337-LGS Document 228 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RHAKEEMA WORLEY, et al.

                                   Plaintiffs
                                                                      17 Civ. 4337
                    - against -
                                                                        ORDER
CITY OF NEW YORK, et al.,

                                   Defendants.

LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, a telephonic settlement conference was held on June 4, 2020. It is hereby

        ORDERED that, by June 18, 2020, Plaintiff’s counsel shall file the following materials

on the docket:

    •   The text posted on the Plaintiffs website that explains the settlement negotiations;

    •   The engagement letter sent to each Plaintiff;

    •   The retainer letter sent to each Plaintiff;

    •   Any other materials that were discussed during the telephonic conference.

Plaintiff’s counsel shall comply with the Court’s Individual Rules regarding how to file redacted

materials. It is further

        ORDERED that, by June 18, 2020, Plaintiff’s counsel shall file materials on the docket

that describe the outcomes in similarly situated cases. The materials shall state, if available, the

percentage of total possible recovery and the retainer fee. The materials may include other

information that Plaintiff’s counsel finds relevant.



Dated: June 4, 2020
       New York, New York
